Citation Nr: 0200433	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-23 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by the University of Texas Southwestern 
Medical Services Plan from February 5, 1998 to March 26, 
1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from May 1974 to 
March 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 determination of the Dallas 
VA Medical Center (MC) which denied reimbursement or payment 
by VA of the cost of unauthorized medical services provided 
from February 5, 1998 to March 26, 1999 by the University of 
Texas Southwestern Medical Services Plan.


FINDINGS OF FACT

1.  Since June 1990, service connection has been in effect 
for schizophrenia and a plantar wart of the right foot, rated 
100 percent and zero percent disabling, respectively.  

2.  The veteran received medical care from the University of 
Texas Southwestern Medical Services Plan from February 5, 
1998 to March 26, 1999.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.  

4.  No medical emergency is shown to have existed during the 
time the veteran received treatment at the University of 
Texas Southwestern Medical Services Plan from February 5, 
1998 to March 26, 1999.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the University 
of Texas Southwestern Medical Services Plan from February 5, 
1998 to March 26, 1999 have not been met.  38 U.S.C.A. §§ 
1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, while the 
VAMC did not have the benefit of the explicit provisions of 
VCAA, the Board finds that VA's duties to the veteran have 
nonetheless been fulfilled as to the issues on appeal.  

First, VA has a duty to notify a claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  In this case, the discussions in the 
VAMC's decision and the Statement of the Case informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  Although there appears to have been some 
confusion on the part of the VAMC in light of the fact that 
the veteran was initially mistaken for another veteran with a 
similar name, it appears that he nonetheless received 
notification of all pertinent information regarding his 
appeal.  Also, it is noted that in May 2001, the veteran's 
representative provided lengthy written argument regarding 
this issue on appeal in which he specifically noted the 
applicable regulatory criteria.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  Although a medical 
examination was not provided in this case, the Board finds 
that there is no indication, nor has the veteran argued, that 
an examination would be probative of the issue at hand.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In sum, the Board finds that there is 
sufficient evidence of record to decide this appeal; there is 
no indication that the claim for benefits is incomplete.  

In view of the foregoing, the Board concludes that VA has 
complied with, or gone beyond, the mandates of the new 
legislation and its implementing regulations.  Again, there 
is no indication that there now exists any additional 
evidence from any source that could substantiate the claim 
that has not been obtained.  Clearly, VA has dealt with the 
merits of the claim and it did not base its decision on the 
concept of a well-grounded claim.  VA has also provided the 
veteran with notice of the evidence considered and the types 
of evidence he needed to submit to support his claim.  Thus, 
the Board finds that it is not prejudicial to the veteran to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and expenditure of limited VA resources is not 
warranted in this case.  

I.  Factual Background

The record reveals that by May 1975 decision, the RO granted 
service connection for schizophrenia, rated 50 percent 
disabling, and a plantar wart of the right foot, rated zero 
percent disabling.  

By June 1991 rating decision, the RO increased the rating for 
the veteran's schizophrenia to 100 percent, effective June 
18, 1990.  Basic eligibility for benefits under chapter 35 of 
title 38 of the U.S. Code was denied.  

In April 1999, the University of Texas Southwestern Medical 
Services Plan forwarded an invoice to VA for medical services 
provided to the veteran from February 5, 1998 to March 26, 
1999.  This invoice indicated that the medical services 
provided the veteran during this period consisted of office 
visits, including ophthalmic examinations, consultations, 
immunizations, and therapeutic activity.  

The Dallas VAMC treated this invoice as a request for 
reimbursement or payment by VA for the cost of such medical 
services.  By June 1999 letter, the VAMC denied the claim, 
explaining that, after reviewing the medical reports 
concerning this period of treatment, it was the opinion of 
the medical clinical staff that there was no emergency which 
prevented the veteran from going to the Dallas VAMC for such 
treatment.  

The veteran appealed the RO determination, arguing that he 
was entitled to reimbursement or payment by VA for the cost 
of the private medical services he received from February 5, 
1998 to March 26, 1999, as he was totally disabled due to a 
service-connected disability.  

II.  Law and Regulations

Initially, the Board notes that there is no indication, nor 
does the veteran contend, that he obtained VA authorization 
prior to receiving the medical services for which he is now 
seeking payment or reimbursement.  38 U.S.C.A. § 1703; 38 
C.F.R. §§ 17.52, 17.53, 17.54 (2001).  Thus, the issue on 
appeal must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:  

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; and

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or prevent interruption of a 
course of training, or hasten the return 
to a course of training which was 
interrupted because of such illness, 
injury, or dental condition; and 

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Here, the Board notes that the Veterans Millennium Health 
Care and Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West Supp. 2001); Pub. L. 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556 (1999).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

However, it is noted that the Veterans Millenium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).  

Generally, when the law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, or if the law 
permits the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  
However, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary set 
an effective date for the implementing regulations that 
clearly does not permit retroactive application to the facts 
of this case.  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2001); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33,421 (2000).  

III.  Analysis

The veteran has argued that he is entitled to the benefit 
sought on appeal because he is totally disabled from a 
service-connected disability.  Indeed, the record confirms 
that he has been in receipt of a 100 percent rating for 
schizophrenia since June 18, 1990.  However, even assuming 
without deciding that the veteran met the criteria set forth 
at 38 U.S.C. § 1728(a)(2), all three criteria under 
38 U.S.C.A. § 1728 must be met in order to establish 
entitlement to reimbursement or payment of medical expenses.  
Zimick, 11 Vet. App. at 49.  In other words, entitlement to 
payment or reimbursement of the unauthorized medical expenses 
in question would be warranted only if the remaining two 
criteria were also met, i.e. the treatment in question was 
necessitated by a medical emergency and during a time in 
which VA medical facilities were not feasibly available.  
38 U.S.C.A. § 1728(a)(1), (3); 38 C.F.R. § 17.120(b), (c).

Thus, the Board must next determine whether the treatment 
rendered from February 5, 1998 to March 26, 1999 was for an 
emergency.  The statute and regulations specify that a 
"medical emergency" must be of such nature that delay in 
obtaining treatment would have been hazardous to life and 
health.  The U.S. Court of Appeals for Veterans Claims has 
noted that a medical emergency is "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994).

In that regard, the Board notes that in its June 1999 letter, 
the VAMC indicated that after reviewing the medical reports 
concerning this period of treatment, it was the opinion of 
the medical clinical staff that there was no emergency which 
prevented the veteran from going to the Dallas VAMC for such 
treatment.  The Board believes this express medical opinion 
should be accorded considerable weight, especially in view of 
the lack of any medical evidence to the contrary.

The Board notes that there has been no showing or allegation 
of a medical emergency during the period from February 5, 
1998 to March 26, 1999 such that the veteran would have had 
to obtain his outpatient treatment from the University of 
Texas Southwestern Medical Services Plan.  Rather, the record 
reflects that such treatment occurred during apparently 
routine office visits; none of this treatment was indicative 
of a medical emergency.  Since the treatment in question was 
not shown to have been rendered in a medical emergency, the 
Board need not reach the remaining issue of whether other VA 
facilities were feasibly available.  Zimick, 
11 Vet. App. at 49.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided by the University of Texas 
Southwestern Medical Services Plan from February 5, 1998 to 
March 26, 1999 must be denied.


ORDER

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized medical treatment provided by the University of 
Texas Southwestern Medical Services Plan from February 5, 
1998 to March 26, 1999 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

